DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed 03/22/2021.
The previous objection to the specification is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.  
Applicant argues that Rayavarap and Sakurai do not teach the amended claim limitations of claim 1 (Remarks, pages 10-11).
Examiner respectfully disagrees. Rayavarap discloses the limitations “wherein infrastructure equipment and the one or more other infrastructure equipment to which the infrastructure equipment is connected via the inter-connecting interface form a local tracking area, and the process for transmitting downlink data to the communications device from the one or more other communications devices includes transmitting a local tracking area identifier from the one or more other infrastructure equipment” (see page 26, if the connection is network-originated, the MME 103a first requests for all eNBs 102a,b...n within the known tracking area to send a paging message to the UE 101 in order to stimulate the UEs sending of an RRC connection request message; UE in DRX 
Regarding amended claim 7, see the Claim Rejections section below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
WO2013/144613 A1 to RAYAVARAPU.
As to claim 1, RAYAVARAPU discloses an infrastructure equipment for forming part of a radio access network of a wireless communications network, the infrastructure equipment comprising a transmitter configured to transmit signals to one or more communications devices via a wireless access interface, a receiver configured to receive signals from the one or more communications devices via the wireless access interface (figure 1, page 21 line 20 to page 22 line 25, eNBs (i.e. an eNB being 
wherein infrastructure equipment and the one or more other infrastructure equipment to which the infrastructure equipment is connected via the inter-connecting interface form a local tracking area, and the process for transmitting downlink data to the communications device from the one or more other communications devices includes transmitting a local tracking area identifier from the one or more other infrastructure equipment” (see page 26, if the connection is network-originated, the MME 103a first requests for all eNBs 102a,b...n within the known tracking area to send a paging message to the UE 101 in order to stimulate the UEs sending of an RRC connection request message; UE in DRX (i.e. receiving) mode; fig. 5, after RRC configured, user plane data transfer; page 28, user plane communications is between UE and eNB; page 32, downlink user plane data for the UE).

As to claim 2, RAYAVARAPU further discloses the infrastructure equipment as claimed in claim 1, wherein the controller is configured in combination with the transmitter and the receiver to determine whether the communications device is still within the radio coverage area of the infrastructure equipment by transmitting the control 

As to claim 7, RAYAVARAPU discloses the infrastructure equipment as claimed in Claim 1, wherein the local tracking area identifier is formed from the radio network identifier allocated by the infrastructure equipment (page 53 lines 10 to 35-page 54 line 4, S-TMSI transmitted to UE, which identifies the UE, and is used for paging the UE when the eNB has DL data to send to the UE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/144613 A1 to RAYAVARAPU in view of U.S. Publication No. 2017/0099696 A1 to Sakurai et al. (“Sakurai”).

the infrastructure equipment as claimed in claim 2, wherein the controller is configured in combination with the transmitter and the receiver to determine that the communications device has left the radio coverage area, if the infrastructure equipment does not receive a response to the control signals from the communications device within a predetermined time. 

	Sakurai discloses In FIG. 11, in ST401, base station 500 encapsulates control plane data and transmits the encapsulated data to terminal 400 via base station 300 as user plane data. Upon receiving the control plane data encapsulated in ST401 from base station 500 (i.e. encapsulated control data is interpreted as control signals), terminal 400 encapsulates a response (ACK) to the control plane data and returns the encapsulated response to base station 500 via base station 300 as user plane data.  IN ST402, base station 500 determines whether or not base station 500 has received a response (ACK) to the keep-alive packet transmitted in ST401 within a predetermined period. Base station 500 proceeds to a process in ST206 when base station 500 has received ACK (ST401: Yes) and proceeds to a process in ST208 when base station 500 has not received ACK (ST401: No), and ST208 is where the base station disconnection communication with terminal and the terminal transitions to outside the service area of the base station (para. 0099, 0142-0143, fig. 11).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the disconnection of Sakurai into the invention of RAYAVARAPU. The suggestion/motivation would have been to provide a .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463